

115 HR 6393 IH: 21st Century Internet Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6393IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for internet openness requirements for broadband
			 internet access service providers, and for other purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Internet Act. 2.Broadband internet access serviceThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
			
				VIIIBroadband Internet Access Service
					801.Internet openness
 (a)No blockingA broadband internet access service provider may not— (1)block lawful content, applications, or services, subject to reasonable network management;
 (2)charge an edge provider a fee to avoid blocking of the content, applications, or services provided by the edge provider; or
 (3)prohibit, restrict, or penalize the use of non-harmful devices on the network of the broad­band internet access service provider, subject to reasonable network management.
 (b)No throttlingA broadband internet access service provider may not— (1)impair, degrade, slow down, speed up, or enhance lawful internet traffic on the basis of internet content, application, source, destination, service, or use of a non-harmful device, or any particular class of content, application, source, destination, service, or non-harmful device, subject to reasonable network management; or
 (2)charge an edge provider a fee to avoid the impairment, degradation, or slowing down of internet traffic of the edge provider, or for the speeding up or enhancement of such traffic, on the basis of internet content, application, source, destination, service, or use of a non-harmful device, or any particular class of content, application, source, destination, service, or non-harmful device.
 (c)No paid preferential treatmentA broadband internet access service provider may not engage in paid preferential treatment. (d)No unreasonable interference or disadvantage standard for internet conduct (1)In generalA broadband internet access service provider may not unreasonably interfere with or disadvantage—
 (A)the ability of end users to select, access, and use broadband internet access service or the lawful content, applications, services, or devices chosen by such end users, including any particular class of content, application, service, or device; or
 (B)the ability of edge providers to make available to end users lawful content, applications, services, or devices, including any particular class of content, application, service, or device.
 (2)Reasonable network managementReasonable network management shall not be considered a violation of this subsection. (e)Transparency (1)Disclosures requiredA broadband internet access service provider shall publicly disclose accurate and relevant information regarding the network management practices, performance (including speed, latency, and packet loss), and commercial terms of the broadband internet access services of such provider sufficient for consumers to make informed choices regarding use of such services and for edge providers to develop, market, and maintain internet offerings.
 (2)Form and manner of disclosuresThe disclosures required by paragraph (1) shall be— (A)made on a timely basis;
 (B)made prominently and in plain language; and (C)accessible to current and prospective end users and edge providers, the Commission, and third parties who wish to monitor network management practices.
								(3)Exceptions
 (A)In generalParagraph (1) does not require a broadband internet access service provider to publicly disclose information that—
 (i)is competitively sensitive; (ii)could compromise network security; or
 (iii)could undermine the efficacy of reasonable network management practices. (B)Redacted and unredacted versions of disclosureA broadband internet access service provider that withholds information under subparagraph (A) from any public disclosure made to comply with paragraph (1) shall—
 (i)submit to the Commission an unredacted version of such disclosure that contains the information withheld; and
 (ii)indicate in the public version of such disclosure that information has been redacted from such disclosure under subparagraph (A).
									(C)Evaluation by Commission
 (i)In generalNot later than 14 days after the Commission receives an unredacted version of a disclosure under subparagraph (B)(i), the Commission shall review such disclosure to determine if the information withheld from the public version of such disclosure meets the requirements for an exception under subparagraph (A).
 (ii)Deadline for disclosureIf the Commission determines under clause (i) that the information withheld from the public version of the disclosure does not meet the requirements for an exception under subparagraph (A), the broadband internet access service provider shall publicly disclose such information not later than 30 days after the date of the determination of the Commission. The running of the time period specified in the preceding sentence shall be tolled during the pendency of any petition for reconsideration of the determination under section 405, application for review of the determination under section 5(c) (in the case of a determination made under authority delegated under such section), or civil action seeking judicial review of the determination.
									802.Traffic exchange
 (a)Duty To interconnect and exchange Internet Protocol trafficA broadband internet access service provider shall have the duty to interconnect and exchange Internet Protocol traffic on a settlement-free basis with any person (including an edge provider or other internet service provider) seeking to exchange Internet Protocol traffic with such broadband internet access service provider, if the traffic exchange arrangement proposed by such person provides for the exchange of—
 (1)Internet Protocol traffic with such broad­band internet access service provider on a reasonably localized basis; and
 (2)at least a reasonable minimum amount of Internet Protocol traffic with such broadband internet access service provider, except that the proportion of traffic sent and received between the person seeking to exchange traffic and the provider shall not be a factor in determining what is a reasonable minimum amount for purposes of this paragraph.
 (b)Indirect interconnectionA broadband internet access service provider may satisfy the duty of such provider under subsection (a) by interconnecting indirectly with any person requesting interconnection under such subsection, if—
 (1)as of the date of the enactment of this title, such broadband internet access service provider relies primarily on indirect interconnection for the exchange of all of the Internet Protocol traffic of such provider with other persons (including edge providers and other internet service providers); and
 (2)the entity through which Internet Protocol traffic will be exchanged with such provider offers settlement-free interconnection for the purpose of exchanging Internet Protocol traffic with such provider on terms that are at least as favorable to persons requesting interconnection as those required under subsection (a).
 (c)Unreasonable discrimination prohibitedA broadband internet access service provider may not unreasonably discriminate when entering into traffic exchange arrangements under subsection (a) or complying with the duty of such provider under such subsection through indirect interconnection in accordance with subsection (b).
 (d)Other traffic exchange arrangementsAny broadband internet access service provider traffic exchange arrangement other than an arrangement described in subsection (a) shall be made on a commercially reasonable basis.
 (e)Prohibition on evasion of internet openness obligationsA broadband internet access service provider may not engage in practices related to or in connection with Internet Protocol traffic exchange, or enter into traffic exchange arrangements, that are designed or intended to evade the obligations set forth in section 801.
						803.Other laws and considerations
 (a)Emergency communications, law enforcement, and related mattersNothing in this title supercedes any obligation or authorization a broad­band internet access service provider may have to address the needs of emergency communications or law enforcement, public safety, or national security authorities, consistent with or as permitted by applicable law, or limits the ability of the provider to do so.
 (b)Copyright infringement and other unlawful activityNothing in this title prohibits reasonable efforts by a broadband internet access service provider to address copyright infringement or other unlawful activity.
						(c)End-User choice; specialized services
 (1)In generalNothing in this title shall be construed to limit— (A)the ability of end users to choose service plans or to exercise control over the broadband internet access service chosen by the user; or
 (B)except as provided in paragraph (2), the ability of broadband internet access service providers to offer specialized services.
 (2)Specialized servicesSpecialized services may not be— (A)offered or provided in ways that constitute a functional equivalent of broadband internet access service; or
 (B)otherwise designed or intended to evade the obligations set forth in section 801 or 802. 804.Access by persons with disabilities (a)ManufacturingA manufacturer of broad­band equipment or broadband customer premises equipment shall ensure that the equipment is designed, developed, and fabricated to be accessible to and usable by individuals with disabilities, if readily achievable.
 (b)Broadband internet access serviceA broadband internet access service provider shall ensure that the service is accessible to and usable by individuals with disabilities, if readily achievable.
 (c)CompatibilityWhenever the requirements of subsections (a) and (b) are not readily achievable, such a manufacturer or provider shall ensure that the equipment or service is compatible with existing peripheral devices or specialized broadband customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.
 (d)GuidelinesNot later than 6 months after the date of the enactment of this title, the Architectural and Transportation Barriers Compliance Board shall develop guidelines for accessibility of broadband equipment and broadband customer premises equipment in conjunction with the Commission. The Board shall review and update the guidelines periodically.
 (e)No additional private rights authorizedNothing in this section shall be construed to authorize any private right of action to enforce any requirement of this section or any regulation thereunder. The Commission shall have exclusive jurisdiction with respect to any complaint under this section.
 (f)DefinitionsIn this section: (1)Broadband customer premises equipmentThe term broadband customer premises equipment means equipment employed on the premises of a person (other than a broadband internet access service provider) to originate, route, or terminate broadband internet access services.
 (2)Broadband equipmentThe term broadband equipment means equipment, other than broadband customer premises equipment, used by a broadband internet access service provider to provide broadband internet access service, and includes software integral to such equipment (including upgrades).
 (3)DisabilityThe term disability has the meaning given such term in section 3(1)(A) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)(A)).
 (4)Readily achievableThe term readily achievable has the meaning given such term in section 301(9) of such Act (42 U.S.C. 12181(9)). 805.Commission authority (a)Unfair or deceptive acts or practicesIt shall be unlawful for a broadband internet access service provider to engage in unfair or deceptive acts or practices.
 (b)General enforcement and implementation authorityIn addition to the authority with respect to complaints under subsection (c), the Commission shall have the authority to initiate investigations, bring enforcement actions, issue declaratory rulings, conduct rulemakings, and take such other actions consistent with sections 4(i) and 403 as are necessary to implement the requirements of this title. Nothing in this title shall alter the power of the Commission to impose forfeitures under title V.
						(c)Complaints
 (1)Formal complaintsThe Commission shall enforce the obligations established in this title through adjudication of complaints, under existing Commission complaint protocol.
 (2)Informal complaintsThe Commission may investigate informal complaints. Any such complaint shall set forth clearly and concisely the facts relied upon, the relief sought, the statutory or regulatory provisions (if any) pursuant to which the complaint is filed and under which relief is sought, and the interest of the person submitting the complaint.
 (d)Forbearance authority inapplicableThe authority of the Commission under section 10 shall not apply to this title or a regulation promulgated under this title.
 806.Prescriptive rate regulationNothing in this title shall be construed to grant authority to the Commission to prescribe the rate that a broadband internet access service provider may charge for such service in advance of the provision of such service.
 807.DefinitionsIn this title: (1)Broadband internet access service (A)In generalThe term broadband internet access service means a mass market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service.
 (B)Functional equivalent; evasionSuch term includes any service that— (i)the Commission finds to be providing a functional equivalent of the service described in subparagraph (A); or
 (ii)is used to evade the obligations set forth in this title. (2)Broadband internet access service providerThe term broadband internet access service provider means a person engaged in the provision of broadband internet access service, insofar as such person is so engaged.
 (3)Edge providerThe term edge provider means any person who provides— (A)any content, application, or service over the internet; or
 (B)a device used for accessing any content, application, or service over the internet. (4)End userThe term end user means any person who uses a broadband internet access service.
 (5)Network management practiceThe term network management practice means a practice that has an exclusively technical network management justification, but such term does not include other business practices.
 (6)Paid preferential treatmentThe term paid preferential treatment means the management of the network of a broadband internet access service provider to directly or indirectly favor some internet traffic in relation to other internet traffic, including through the use of techniques such as traffic shaping, prioritization, resource reservation, or other forms of preferential traffic management, either—
 (A)in exchange for consideration (monetary or otherwise) from a third party; or (B)to benefit an affiliated entity
 (7)Reasonable network managementThe term reasonable network management means the use of a network management practice exclusively for, and tailored to achieving, a legitimate technical network management purpose, taking into account the particular network architecture and technology of the broadband internet access service.
 (8)Specialized servicesThe term specialized services means services accessed by means other than through broadband internet access service and that are offered or delivered over the same network as, and that may share network capacity with, broadband internet access services.
 (9)Traffic exchangeThe term traffic exchange, and the term exchange when used with respect to Internet Protocol traffic, mean the exchange of Internet Protocol traffic between networks.
 (10)Traffic exchange arrangementThe term traffic exchange arrangement means an arrangement that determines which networks exchange Internet Protocol traffic and the destinations to which such networks will deliver such traffic..
 3.Eligibility of broadband internet access services for universal service fundsSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended— (1)in subsection (c), by adding at the end the following:
				
 (4)Broadband internet access servicesBroadband internet access services (as defined in section 807) shall be eligible to receive funding from Federal universal service support mechanisms authorized by this section.;
 (2)in the last sentence of subsection (d), by inserting (including a broadband internet access service provider (as defined in section 807)) after telecommunications; and (3)in subsection (e)—
 (A)in the first sentence, by inserting or a broadband internet access service provider (as defined in section 807) after section 214(e); and (B)in the second sentence, by inserting or provider after carrier.
 4.Effective dateThe amendments made by this Act shall apply with respect to broadband internet access service that is provided after the date that is 30 days after the date of the enactment of this Act.
		